Citation Nr: 1704096	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for status post right shoulder distal clavicular resection (hereinafter "right shoulder disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 2001 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2015, the Board denied the Veteran's claim for a disability rating in excess of 20 percent for his right shoulder disability.  He appealed the May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Veteran and the Secretary of Veterans Affairs (the Parties) filed a Joint Motion for Partial Remand (JMPR).  The Parties requested that the Court vacate the Board's decision insofar as it denied a disability rating in excess of 20 percent for right shoulder disability and remand the matter for actions consistent with the JMPR.  The Court adopted the JMPR and remanded the matter to the Board for further consideration.  Accordingly, the matter is once again before the Board for adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the September 2016 JMPR, the Court vacated the May 2015 Board decision because the Board did not consider evidence of right arm sensory disturbances and whether these sensory disturbances were entitled to a separate disability rating.  The evidence of record indicates that the Veteran has suffered from sensory disturbances, numbness, and tingling of the right arm.  See Service Treatment Records (STRs) and VA Medical Center (VAMC) records.  

The Veteran underwent his most recent VA examination in July 2014.  This examination is inadequate as it fails to specifically address the neurological symptomology associated with his service-connected right shoulder disability.  Thus, as the current nature and severity of the Veteran's service-connected disability remains unclear, additional examinations are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In light of the foregoing, remand is necessary to conduct new VA examinations to ascertain the current nature and severity of the Veteran's service-connected right shoulder disability and any associated neurological symptomatology.  The Veteran's up-to-date treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment and/or evaluations dated from July 2014 to the present, to specifically include all treatment regarding the right shoulder, including any neurology and/or orthopedic clinic evaluations.  The reports of any tests or studies involving the left upper extremity from July 2014 to the present should be obtained as well.

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate examiner to determine the current nature and severity of his right shoulder disability.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner before completion of his or her report), and all clinical findings should be reported in detail.

The examiner should state whether there is any impairment of humerus, to include loss of head (flail shoulder) nonunion, fibrous union, malunion, or recurrent dislocations.  The frequency of any dislocations should be discussed.

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also provide an opinion concerning the impact of the right shoulder disability on the Veteran's ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, schedule the Veteran for a VA neurological examination by an appropriate examiner to assess his neurological manifestations.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner before completion of his or her report), and all clinical findings should be reported in detail.

The examiner should:

(a) Identify any current neurological disorder of the right upper extremity.  
(b) For any neurological of the right upper extremity that is identified/diagnosed, identity the specific nerve(s).
(c) For each neurological disorder of the right upper extremity, state whether the neurological impairment is associated with the service-connected right shoulder disability.  
(d) Indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerve(s).

The examiner should also provide an opinion concerning the impact of the right shoulder disability on the Veteran's ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  Consideration should be given as to whether a separate compensable rating(s) may be assigned for any neurological impairment associated with the Veteran's service-connected right shoulder.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




